Title: From George Washington to Major General Horatio Gates, 11 September 1778
From: Washington, George
To: Gates, Horatio


          
            sir
            Head Qrs [White Plains] 11 Septr 1778
          
          I have been favoured with your Letter of this date.
          I am always willing to grant requests where I think the good of the service will admit
            of it, and I am particularly so, when the requests are urged by Others besides the
            party, in whose behalf they are made. However, in the present instance of your
            application, I cannot do it with any degree of propriety, as I conceive. Colo. Kosciusko
            has had the chief direction and superintendence of the Works at West point, and it is my
            desire, that he should remain to carry them on. New plans & alterations at this
            time, would be attended with many inconveniences, and protract the defences of the
            River. These possibly in some degree, might take place in case of his absence, under the
            management of Another Engineer. With respect to Colo. Hay, he will be of very essential
            service here, and I cannot consent to his leaving Camp, while the Army continues in its
            present position and under it’s present circumstances. I am Sir Your Most Obedt
            servt
          
            Go: Washington
          
        